Citation Nr: 9930500	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  94-45 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
pleural cavity injury, with absence of part of the eighth 
rib, intercostal neuropathy of left eighth nerve, and partial 
paralysis of left hemidiaphragm, postoperative, currently 
evaluated as 20 percent disabling.

2.  Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the veteran's claims for an 
increased rating in excess of 20 percent for his service-
connected pleural cavity injury, and for a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities.  The veteran filed a timely 
appeal to these adverse determinations.

The Board notes that the veteran's July 1994 Notice of 
Disagreement also disagreed with the RO's June 1994 decision 
denying the veteran's claims for increased ratings for his 
service-connected splenectomy and thoracotomy scar.  However, 
in his October 1994 substantive appeal the veteran appears 
not to have pursued an appeal on these two issues.  
Furthermore, the veteran's service representative 
subsequently explicitly stated that the veteran no longer 
wished to pursue an appeal on these issues in a Statement of 
Accredited Representative in Appealed Case dated in July 
1998.  As these issues have validly been withdrawn pursuant 
to 38 C.F.R. § 20.204(a), the issues of increased ratings for 
a splenectomy and a thoracotomy scar are not before the Board 
at this time.
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's pleural cavity injury is currently 
manifested principally by dyspnea on exertion, which has been 
attributed by examiners primarily to his nonservice-connected 
pulmonary disease, and by complaints of left-sided chest 
pain, which is contributed to by scarring from the excision 
of the 8th rib.

3.  The veteran is service connected for an eleven-inch post-
thoracotomy scar, rated at 10 percent disabling; residuals of 
a pleural cavity injury, rated at 20 percent disabling; and 
residuals of a splenectomy, rated at 30 percent disabling.

3.  The veteran's service-connected disabilities do not 
preclude him from obtaining or retaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for the veteran's service-connected pleural cavity 
injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.97, Diagnostic 
Codes 5324, 6818, 7346 (1996), 6843 (1999).

2.  A total rating for compensation based on individual 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 4.16(a), 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Issue

The veteran's claim for an increased rating for residuals of 
a pleural cavity injury is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the "Court") has held that a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to render the claim well grounded.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts needed to adjudicate a 
schedular evaluation of the veteran's disorder have been 
properly developed.  No further assistance to the veteran is 
required on that issue to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Evidence relevant to the current level of severity of the 
veteran's residuals of a pleural cavity injury include the 
report of a VA examination conducted in May 1997.  At that 
time, the veteran reported that he had suffered a severe left 
chest injury in service when he was involved in an automobile 
accident.  He complained of increasing pain in the left chest 
area over the previous 6 years.  He stated that he got an 
occasional stabbing pain once a week or so in the left flank, 
which he described as severe and "knife-like."  He stated 
that this pain did not appear to be related to any activity.  
He stated that he could not walk more than one block on level 
ground due to shortness of breath.  He complained that he 
could only walk up 6 steps, and had to catch his breath after 
a few minutes of doing any activity.  

On physical examination, the veteran was found to be severely 
overweight and somewhat short-winded.  His chest had a 27 
centimeter well healed thoracotomy scar along the 7th 
interspace, which was well healed and non-tender.  There was 
also a recent operative scar measuring 7 centimeters above 
the left nipple.  The veteran's heartbeat was regular, with 
very frequent extrasystoles.  Examination of the lungs showed 
that the right lung was resonant with vesicular breath 
sounds.  There were absent breath sounds at the left base.  
There was no wheezing at the costal margin, and there was no 
localized tenderness.  X-rays of the chest revealed the 
surgical absence of the left 8th rib and eventration of the 
posterior portion of the left diaphragm.  The reviewer noted 
that there had been no significant change from the previous 
examination, with no evidence of acutely active disease.  X-
rays of the left ribs showed no recent rib fracture, no 
pulmonary contusion, pneumothorax, or pleural effusion.  The 
impression was of old surgical changes but no superimposed 
recent fracture or other acute change.  The examiner rendered 
diagnoses of status post splenectomy, status post repair of 
left diaphragm, cardiac arrhythmia, diabetes mellitus, and 
morbid obesity.

As part of this examination, the veteran also underwent 
pulmonary function testing (PFT).  The results of this 
testing showed that the veteran's Forced Expiratory Volume in 
one second (FEV-1) level was 69 percent of predicted, and the 
ratio of the FEV-1 to the Forced Vital Capacity (FVC) was 
actually greater than predicted (more than 100 percent of 
predicted).  The Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO(SB)) was 76 
percent of predicted.

In March 1998, the veteran again underwent a VA examination.  
At that time, the examiner noted that the veteran's claims 
file had been reviewed.  This examiner again recorded the 
history of the veteran's chest injury in 1953, and again 
noted the veteran's complaint of increased pain and shortness 
of breath in the previous 7 years.  The veteran complained of 
a sharp pain consisting of a catch along the left costal 
margin in the area of the operative scar.  These spells were 
said to last only a few seconds.  He stated that he had 
become increasingly short-winded, and could not walk up more 
than 5 steps.  He stated that he could not walk more than 1 
block, and had to stop after half a block to rest for a short 
period before resuming walking.  He did not have any 
substernal chest pain, palpitations or pounding in the chest, 
and had no pain in the muscles of the chest wall.  He noted 
that he was being treated for high blood pressure.  

Physical examination revealed no cyanosis or dyspnea at rest.  
The chest showed an increased anterior-posterior diameter.  
There was a 27 centimeter scar along the left 8th rib, which 
was well-healed and non-tender.  There was also a 7 
centimeter mastectomy scar below the left nipple.  The lungs 
were resonant, and breath sounds were distant but fascicular.  
There were no definite rales audible.  The heart rhythm was 
regular, and sounds were of fair quality, with no murmurs 
identified.  The examiner rendered diagnoses of status post 
splenectomy, status post repair of left diaphragm, chronic 
obstructive pulmonary disease, essential hypertension, 
treated, hypertensive heart disease, diabetes mellitus, 
treated, and morbid obesity.

In response to the RO's request for an opinion regarding 
which disorders, if any, were related to his pleural cavity 
injury, the examiner commented as follows:

As to the question of orthopedic problems 
caused by this veteran's chest injury, 
the veteran denies any actual pain in his 
left chest and only relates spasms along 
the area of the left 8th rib where 
surgery was performed.  He feels that 
these are muscle spasms rather than pain 
caused by skeletal changes.  However, 
some scarring due to the excission [sic] 
of the 8th rib, no doubt contributes to 
his discomfort.

As to the respiratory problems that the 
veteran relates, his PFT's show marked 
worsening.  He suffers from impaired 
pulmonary function due to chronic 
obstructive pulmonary disease, without 
actual evidence of respiratory failure.  
The pleural cavity injury contributes 
only a small portion to his respiratory 
impairment but this cannot be expressed 
in percentages.

The cardiac irregularities noted during 
the last examination in May 1997 are no 
longer noticed, and his electrocardiogram 
report only shows bradycardia, 
undoubtedly due to his medication.

As to the skin examination, scars from 
the rib resection along the left 8th rib 
are well healed and not tender to 
palpation.

Hematologic examination which was 
requested, failed to show any abnormality 
of the blood count or bleeding and 
clotting mechanism.

No evidence of any residuals of pleural 
cavity injury was found other then [sic] 
scarring at the left base; the tear in 
the left diaphragm was repaired resulting 
in some elevation of the left diaphragm.  
This also contributes a small percentage 
to his respiratory impairment.

As part of this examination, the veteran again underwent 
pulmonary function testing.  The results of this testing 
showed that the veteran's FEV-1 level was 70 percent of 
predicted, and the ratio of the FEV-1 to the FVC was again 
greater than predicted (more than 100 percent of predicted).  
The DLCO(SB) was 67 percent of predicted.

Most recently, in August 1998 the veteran again underwent a 
VA examination.  At that time, he complained of one-block 
dyspnea on exertion.  He stated that he could walk up one 
flight of stairs with a banister slowly.  He also complained 
of pain in the left side where the accident occurred, which 
he descried as a sharp, stabbing pain.  Following a physical 
examination, the examiner rendered diagnoses of morbid 
obesity, mixed obstructive and restrictive lung disease 
diagnosed previously as chronic obstructive pulmonary 
disease, diabetes mellitus type II, status post splenectomy, 
status post left lower lobectomy, status post partial 
hepatectomy, essential hypertension, and cardiomegaly, cause 
undetermined.  In response to the RO's request for an opinion 
regarding the relationship, if any, between the veteran's 
COPD and his residuals of a pleural cavity injury, the 
examiner opined as follows:

I was asked for my opinion as to whether 
his auto accident in 1953 contributed to 
his shortness of breath now.  My opinion 
is all of his disability is due to his 
lung disease which is unrelated to the 
accident in 1953.  The veteran is 
obviously a cheerful man who has 
prevailed against a lot of adversity.  
There is no relationship between his 
chronic obstructive pulmonary disease in 
my opinion and the pleural cavity injury, 
etc. and therefore Allen versus Brown 
does not apply nor does Deluca [sic] 
versus Brown.

The veteran also underwent PFT testing at that time, the 
results of which showed that the veteran's FEV-1 level was 79 
percent of predicted, and the ratio of the FEV-1 to the FVC 
was again greater than predicted (more than 100 percent of 
predicted).  The DLCO(SB) was 65 percent of predicted.  The 
Board notes, however, that these numbers are all pre-
bronchial dilation values, as it appears that post-bronchial 
dilation measurements were not taken.  It bears emphasis that 
where pulmonary function tests are used to evaluate service-
connected respiratory disability, the evaluation is based on 
the post bronchodilator values shown by those tests.  See 
comments to final rule promulgating amendments to the rating 
schedule for evaluating respiratory disabilities, effective 
October 7, 1996, set forth at 61 Fed. Reg. 46,720, 46,723 
(1996).

The veteran's residuals of pleural cavity injury, with 
absence of part of the eighth rib, intercostal neuropathy of 
left eighth nerve, and partial paralysis of left 
hemidiaphragm, postoperative, has been evaluated as 20 
percent disabling under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6818, pursuant to which the severity of 
residuals of pleural cavity injuries are evaluated, and DC 
5324, pursuant to which the severity of rupture of the 
diaphragm, with herniation, is evaluated.  The Board notes 
that, as this evaluation has been in place for at least 20 
years, it is protected from ever being reduced due to the 
provisions of 38 U.S.C.A. § 110 (West 1991).  See also 38 
C.F.R. § 3.951 (1999).  

Pursuant to the rating criteria of DC 6818 in effect at the 
time the veteran perfected his appeal, a 20 percent rating 
was warranted for moderate residuals of pleural cavity 
injuries, with bullet or missile retained in lung, with pain 
or discomfort on exertion, or with scattered rales or some 
limitation of excursion of the diaphragm or of lower chest 
expansion.  A 40 percent rating was warranted for moderately 
severe residuals, with pain in the chest and dyspnea on 
moderate exertion (exercise tolerance test), adhesions of 
diaphragm, with excursions restricted, moderate myocardial 
deficiency, and one or more of the following:  thickened 
pleura, restricted expansion of lower chest, compensating 
contralateral emphysema, deformity of chest, scoliosis, 
hemoptysis at intervals.  Finally, a 60 percent rating was 
warranted for severe residuals, with tachycardia, dyspnea or 
cyanosis on slight exertion, adhesions of the diaphragm or 
pericardium with marked restriction of excursion, or poor 
response to exercise.

A review of the evidence detailed above reveals that the 
veteran's current symptomatology consists primarily of 
complaints of dyspnea on exertion, such as walking a block or 
a flight of stairs.  However, examination of the veteran's 
chest and lungs has repeatedly shown no evidence of any 
rales, wheezing, tenderness or abnormal breath sounds, and x-
rays have shown no evidence of recent rib fractures, 
pulmonary contusions, pneumothorax, or pleural effusion.  
Furthermore, while PFT testing has indicated some decrease in 
lung capacity, the Board notes that that both the examiner 
who performed the March 1998 VA examination and the examiner 
who performed the August 1998 VA examination opined that the 
veteran's impaired pulmonary function was primarily due to 
his chronic obstructive pulmonary disease.  Specifically, the 
March 1998 examiner found that the veteran "suffers from 
impaired pulmonary function due to chronic obstructive 
pulmonary disease," with the pleural cavity injury 
contributing "only a small portion" to his respiratory 
impairment."  The August 1998 examiner went even further, 
stating that "all of his disability is due to his lung 
disease," which he opined was "unrelated to the accident in 
1953."  The Board also notes parenthetically that on VA 
examination in June 1994, the examiner noted that it seemed 
unlikely that the veteran's symptoms at that time which 
reportedly included dyspnea on exertion and exertional chest 
pain were related to the veteran's prior lung surgery.  

The veteran has also reported experiencing occasional sharp, 
left sided pain in the area where he was injured, which he 
believes is related to his pleural cavity injury.  The 
examiner who performed the March 1998 examination appeared to 
agree with the veteran that these were muscle spasms rather 
than pain caused by any skeletal changes.  However, he did 
state that some scarring from the earlier excision of the 8th 
rib "no doubt contributes to his discomfort."

The Board finds that the level of severity of the veteran's 
service-connected pleural cavity injury is, at best, 
moderate, particularly in light of the lack of any medical 
evidence that the veteran's residuals of his 1953 pleural 
cavity injury contribute in any large way to his current 
symptomatology or that there has been a measurable worsening 
of this disability.  Therefore, the Board determines that a 
20 percent rating for moderate residuals of pleural cavity 
injury is the maximum rating warranted by the evidence.  In 
the absence of any evidence that the veteran's pleural cavity 
injury causes moderately severe impairment, a higher, 40 
percent rating is not warranted.  Although the veteran does 
suffer from dyspnea on moderate exertion on exercise 
tolerance testing, as contemplated by a 40 percent rating, 
the Board again observes that this impaired pulmonary 
function has been attributed primarily (by the March 1998 
examiner) or exclusively (by the August 1998 examiner) to his 
unrelated, nonservice-connected pulmonary disease.

As noted above, the veteran's residuals of a pleural cavity 
injury have also been rated under the provisions of DC 5324, 
pursuant to which the severity of rupture of the diaphragm, 
with herniation, is evaluated.  DC 5324 states that this 
disability is to be rated under the criteria of DC 7346, 
pursuant to which the severity of hiatal hernia is evaluated.  
DC 7346, in turn, states that a 30 percent rating is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent rating is 
warranted when there are symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia, 
or other symptom combinations productive of severe impairment 
of health.

The Board initially notes that this code appears to have been 
more relevant at the time of the RO's initial grant of 
service connection and evaluation of disability in June 1959, 
at which time it was noted that the tip of the left lobe of 
the liver had herniated into the left chest and in the 
process of this herniation, a large laceration had occurred 
in the left lobe posteriorly.  At this point in time, more 
than 45 years after this accident, the postoperative repair 
of the left diaphragmatic hernia appears to be less of a 
problem than it was in the years immediately following the 
accident.

In any case, the Board finds that the evidence does not show 
that the veteran suffers from any of the symptoms 
contemplated by a 30 percent rating under DC 7346, or from 
other symptoms of equivalent severity.  Furthermore, given 
that the veteran's main symptomatology has been attributed 
primarily to his pulmonary disease, rather than his pleural 
cavity injury, the Board finds that the veteran's residuals 
of a pleural cavity injury do not cause "considerable 
impairment of health."  Therefore, a rating in excess of 20 
percent is not warranted under DC 5324.

The Board notes that on October 7, 1996, the criteria for 
rating restrictive lung diseases were changed significantly.  
Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant normally applies, absent Congressional 
intent to the contrary.  Thus, the Board will analyze the 
severity of the veteran's residuals of pleural cavity injury 
under the revised regulations as well.

The veteran's disability has most recently been rated under 
newly-created DC 6843, pursuant to which the severity of 
traumatic chest wall defect is evaluated.  Under this code, a 
10 percent rating is warranted when the FEV-1 level is 71 to 
80 percent of predicted, or the FEV-1 to FVC ratio is 71 to 
80 percent, or the DLCO(SB) is 66 to 80 percent of predicted.  
A 30 percent rating is warranted when the FEV-1 level is 56 
to 70 percent of predicted, or the FEV-1 to FVC ratio is 56 
to 70 percent, or the DLCO(SB) is 56 to 65 percent of 
predicted.  A 60 percent rating is warranted when the FEV-1 
level is 40 to 55 percent of predicted, or the FEV-1 to FVC 
ratio is 40 to 55 percent, or the DLCO(SB) is 40 to 55 
percent of predicted, or maximum oxygen consumption is 15 to 
20 ml/kg/min (with cardiorespiratory limit).  Finally, a 100 
percent rating is warranted when the FEV-1 level is less than 
40 percent of predicted, or the FEV-1 to FVC ratio is less 
than 40 percent, or the DLCO(SB) is less than 40 percent of 
predicted, or maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or cor pulmonale (right heart failure) is 
present, or right ventricular hypertrophy is present, or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization) is present, or there are episode(s) of acute 
respiratory failure, or the veteran requires outpatient 
oxygen therapy.  

The veteran's pulmonary testing results, set forth above, 
indicate that one of the three contemplated measurements was 
at a level of severity contemplated by a 30 percent rating at 
the time of all three recent PFT studies, albeit just barely 
in each case.  In the case of the first two PFTs conducted, 
the FEV-1 level was at 69 percent of predicted in May 1997, 
while in March 1998 it was at 70 percent of predicted, which 
are both just inside the range contemplated by a 30 percent 
rating (56 to 70 percent of predicted).  Similarly, in August 
1998 the veteran's DLCO(SB) of 65 was just inside the range 
contemplated by a 30 percent rating (56 to 65 percent of 
predicted).  However, the evidence indicates that the 
veteran's respiratory impairment is either primarily or 
entirely due to nonservice-connected pulmonary disease.  
Therefore, given that, at best, only a "small portion" of 
this impairment is due to his pleural cavity injury, and the 
fact that the PFT results themselves are just barely within 
the criteria for a 30 percent rating, the Board finds that 
the veteran's residuals of a pleural cavity injury, standing 
alone, are not of the level of severity contemplated by a 30 
percent rating under DC 6843.

However, the Board observes that Note 3 to these rating 
criteria states that "[g]unshot wounds of the pleural cavity 
with bullet or missile retained in lung, pain or discomfort 
on exertion, or with scattered rales or some limitation of 
excursion of diaphragm or of lower chest expansion shall be 
rated at least 20-percent disabling."  Although the 
veteran's pleural cavity injury was not the result of a 
gunshot wound, the Board finds that the traumatic injury 
sustained in an automobile accident is approximately 
analogous.  The Board thus determines that this fact, 
combined with his complaints of chest pain on exertion, which 
have been determined to be at least somewhat due to scarring 
from his rib excision, approximates the level of severity 
contemplated by a 20 percent rating under DC 6843.

For the foregoing reasons, the Board finds that a 20 percent 
rating is the appropriate rating for the veteran's residuals 
of pleural cavity injury, with absence of part of the eighth 
rib, intercostal neuropathy of left eighth nerve, and partial 
paralysis of left hemidiaphragm, postoperative.  The Board 
would point out that its determination of the instant claim 
is based solely upon the provisions of the VA's Schedule for 
Rating Disabilities.  However, the Board further finds that 
the nature of the veteran's disorder is neither unusual nor 
exceptional in nature, and it has not been shown to markedly 
interfere with employment (i.e., beyond that level 
contemplated in the assigned evaluation), as explained below, 
or require frequent inpatient care so as to render 
impractical the application of regular schedular standards.  
Hence, a grant of an increased evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

II.  Total rating for compensation based on
individual unemployability due to service-connected 
disabilities

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  The regulations provide that 
where, as here, the veteran has two or more service-connected 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent for more before a 
total rating may be assigned.  38 C.F.R. § 4.16(a). 

The Court has held that, in claims for a total rating based 
on individual unemployability, the Board must make a 
determination without taking the veteran's age and 
nonservice-connected disabilities into consideration, and 
whether there are circumstances that put the veteran in a 
different position than another veteran with the same 
disability rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  It is insufficient that the veteran is unemployed or 
has difficulty obtaining employment, the issue turns on 
whether the veteran is capable of performing the physical and 
mental acts required of employment, apart from nonservice-
connected disabilities.  Id.

In this case, the veteran does not have one disability 
ratable at 40 percent, with a combined rating of 70 percent, 
and thus fails to meet the initial criteria for consideration 
of a total rating for compensation based on individual 
unemployability due to service-connected disabilities.

The Board has nevertheless considered the veteran's 
contention that he is unemployable because his service-
connected disorders make it impossible for him to work.  In 
this regard, the Board notes that all three examination 
reports cited above indicate that the veteran retired at age 
60, after having worked as a housekeeper for eight or nine 
years at a VA Medical Center.  There was no indication in any 
of these reports that the veteran's service-connected 
disorders played any role in his decision to retire.  
Furthermore, at the time of his VA examination in August 1998 
he reported that he did "all the cooking, shoveling, snow 
throwing, etc." at his home.  Furthermore, with regards to 
the veteran's other two service-connected disorders, the 
Board notes that the veteran's splenectomy appears to be 
asymptomatic, and his thoracotomy scar has repeatedly been 
shown to be well-healed and non-tender.  Finally, the Board 
notes that the veteran suffers from numerous other disorders 
which are not service connected, and which undoubtedly 
restrict his activities.  These diagnosed disorders include 
morbid obesity, mixed obstructive and restrictive lung 
disease, diabetes mellitus, hypertension, and cardiomegaly.  
Therefore, the Board finds no evidence that the veteran's 
service-connected disorders have rendered him unemployable.

The veteran has undoubtedly some experienced impairment in 
his ability to perform substantially gainful employment due 
to his service-connected disabilities, as evidenced by his 
combined 50 percent disability evaluation.  However, "[t]he 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1 (1999).  
The Board believes, in light of recent medical examinations, 
that the VA Schedule for Rating Disabilities and the 
disability evaluation assigned to each disorder under that 
schedule accurately reflect the veteran's overall impairment 
to his earning capacity due to his service-connected 
disabilities.  Therefore, a total rating for compensation 
based on individual unemployability due to service-connected 
disabilities is not warranted.


ORDER

A rating in excess of 20 percent for residuals of pleural 
cavity injury, with absence of part of the eighth rib, 
intercostal neuropathy of left eighth nerve, and partial 
paralysis of left hemidiaphragm, postoperative, is denied.

A total rating for compensation based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

